UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended October 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge Since Since 1-year 5-year 10-year inception 1-year 5-year 10-year inception Class A 14.96 12.72 — 10.63 1 14.96 81.94 — 133.64 1 Class B 14.90 12.74 — 10.47 1 14.90 82.11 — 130.79 1 Class C 18.91 12.99 — 10.47 1 18.91 84.20 — 130.71 1 Class I 2 21.57 14.13 — 11.56 1 21.57 93.65 — 150.58 1 Class NAV 2 21.53 14.56 — 4.70 3 21.53 97.32 — 36.90 3 Index † 13.27 16.35 — 9.49 1 13.27 113.18 — 114.12 1 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable to Class I and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-14 for Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.80 2.61 2.61 1.31 1.24 Gross (%) 1.80 2.61 2.61 2.74 1.24 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the MSCI Golden Dragon Index. See the following page for footnotes. 6 Greater China Opportunities Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 4 6-9-05 $23,079 $23,079 $21,412 Class C 4 6-9-05 23,071 23,071 21,412 Class I 2 6-9-05 25,058 25,058 21,412 Class NAV 2 12-28-06 13,690 13,690 14,344 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. MSCI Golden Dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 From 6-9-05. 2 For certain types of investors, as described in the fund’s prospectuses. 3 From 12-28-06. 4 The contingent deferred sales charge is not applicable. Annual report | Greater China Opportunities Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Greater China region stocks climbed sharply during the period, supported by improvement in China’s economy and accommodative monetary policies. In Hong Kong, rising mortgage rates and tighter regulations on property sales triggered a sharp decline in real estate stocks. In Taiwan, financials sector stocks were lifted by a joint regulatory agreement with China. The agreement relaxed banking restrictions between the two countries and enabled Taiwanese banks to expand their businesses onto the mainland. For the 12 months ended October 31, 2013, John Hancock Greater China Opportunities Fund’s Class A shares posted a total return of 21.01%, excluding sales charges. The fund outpaced the 13.27% return of its benchmark, the MSCI Golden Dragon Index, and the 15.67% average return of its peers in the China region fund category, as tracked by Morningstar, Inc. † Strong stock selection in the information technology and consumer discretionary sectors helped the fund outperform its benchmark index, as results for the fund’s holdings exceeded those of both sectors. Performance was aided further by the fund’s overweights in these sectors, as they rose sharply. At the individual securitiy level, the largest contributor was an out-of-benchmark position in Kingsoft Corp., Ltd., a China-based maker of software for online gaming, information security, and office applications. While stock selection in healthcare was a positive contributor overall, the fund’s out-of-benchmark positions in two stocks in the sector significantly detracted from results. Shares of Microport Scientific Corp. (China) and Winteam Pharmaceutical Group, Ltd. (Hong Kong), slumped during the period, and we subsequently liquidated the Winteam position. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Greater China Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,064.80 $8.69 Class B 1,000.00 1,059.60 14.02 Class C 1,000.00 1,059.70 13.65 Class I 1,000.00 1,067.40 6.83 Class NAV 1,000.00 1,067.10 6.67 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Greater China Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2013, with the same investment held until October 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 5-1-13 on10-31-13 period ended 10-31-13 1 Class A $1,000.00 $1,016.80 $8.49 Class B 1,000.00 1,011.60 13.69 Class C 1,000.00 1,011.90 13.34 Class I 1,000.00 1,018.60 6.67 Class NAV 1,000.00 1,018.80 6.51 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 1.67%, 2.70%, 2.63%, 1.31%, and 1.28% for Class A, Class B, Class C, Class I, and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 10 Greater China Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (35.5% of Net Assets on 10-31-13) Taiwan Semiconductor Industrial & Commercial Bank of China, ManufacturingCompany,Ltd. 7.2% Ltd., H Shares 3.1% Tencent Holdings, Ltd. 4.2% MediaTek, Inc. 3.0% AIA Group, Ltd. 3.9% Hutchison Whampoa, Ltd. 2.7% China Construction Bank CNOOC, Ltd. 2.6% Corp., H Shares 3.2% Sands China, Ltd. 2.5% Kingsoft Corp., Ltd. 3.1% Sector Composition Financials 32.6% Utilities 4.2% Information Technology 25.8% Materials 3.7% Consumer Discretionary 11.7% Consumer Staples 3.6% Industrials 9.4% Health Care 2.7% Energy 5.8% Short-Term Investments & Other 0.5% 1 As a percentage of net assets on 10-31-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility, and political and social instability. Investments in the Greater China region are subject to special risks, such as less developed or less efficient trading markets, restrictions on monetary repatriation and possible seizure, nationalization, or expropriation of assets. The fund may invest in IPOs, which are frequently volatile in price and may lead to increased portfolio turnover. The stock prices of midsized and small companies can change more frequently and dramatically than those of large companies. The fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see fund’s prospectus for additional risks. Annual report | Greater China Opportunities Fund 11 Fund’s investments As of 10-31-13 Shares Value Common Stocks 99.5% (Cost $49,493,032) China 34.8% 58.com, Inc., ADR (I) 1,842 44,429 Anta Sports Products, Ltd. 345,000 493,695 Bank of China, Ltd., H Shares 1,502,000 702,343 China Construction Bank Corp., H Shares 2,741,000 2,126,314 China Huiyuan Juice Group, Ltd. (I) 981,000 656,542 China Minsheng Banking Corp., Ltd., H Shares 994,000 1,138,802 China Pacific Insurance Group Company, Ltd., H Shares 198,000 710,500 China Shenhua Energy Company, Ltd., H Shares 193,000 585,544 CNOOC, Ltd. 849,000 1,721,260 ENN Energy Holdings, Ltd. 104,000 613,794 Hilong Holding, Ltd. 1,509,000 1,001,756 Industrial & Commercial Bank of China, Ltd., H Shares 2,911,500 2,033,666 Kingsoft Corp., Ltd. 830,000 2,068,022 Microport Scientific Corp. 987,000 671,401 Ping An Insurance Group Company, H Shares 125,500 987,383 Shenzhou International Group Holdings, Ltd. 329,000 1,127,341 SITC International Holdings Company, Ltd. 1,231,000 522,220 Sunac China Holdings, Ltd. 1,407,000 975,466 Tencent Holdings, Ltd. 51,400 2,804,656 Tingyi Holding Corp. 184,000 519,291 Wisdom Holdings Group (I) 1,654,000 669,640 ZTE Corp., H Shares (I) 456,800 995,058 Hong Kong 35.5% AIA Group, Ltd. 513,200 2,602,150 ASM Pacific Technology, Ltd. 52,900 511,184 Beijing Development Hong Kong, Ltd. (I) 2,442,000 623,129 BOC Hong Kong Holdings, Ltd. 274,000 890,169 Cheung Kong Holdings, Ltd. 71,000 1,110,978 Cheung Kong Infrastructure Holdings, Ltd. 132,000 919,540 China Everbright International, Ltd. 1,163,000 1,163,437 China Resources Land, Ltd. 452,000 1,303,319 China Resources Power Holdings, Ltd. 232,000 607,721 China Taiping Insurance Holdings Company, Ltd. (I) 370,600 578,040 CSPC Pharmaceutical Group, Ltd. 1,186,000 737,761 Dah Chong Hong Holdings, Ltd. 762,000 650,338 Hong Kong & China Gas Company, Ltd. 282,810 659,826 12 Greater China Opportunities Fund | Annual report See notes to financial statements Shares Value Hong Kong (continued) Hutchison Whampoa, Ltd. 147,000 $1,829,417 Lee & Man Paper Manufacturing, Ltd. 559,000 400,969 Melco International Development, Ltd. 467,000 1,468,436 New World Development Company, Ltd. 535,000 741,808 Orient Overseas International, Ltd. (I) 172,000 889,618 Sands China, Ltd. 236,800 1,687,379 Sinopec Kantons Holdings, Ltd. 588,000 536,564 Stelux Holdings International, Ltd. 1,503,000 512,654 Sun Hung Kai Properties, Ltd. 75,000 982,463 Techtronic Industries Company 141,500 355,971 Vinda International Holdings, Ltd. 480,000 682,634 Wharf Holdings, Ltd. 150,000 1,271,393 Taiwan 28.7% AcBel Polytech, Inc. 398,000 403,476 Advantech Company, Ltd. 93,000 596,705 Aurora Corp. 326,000 680,293 Cathay Financial Holdings Company, Ltd. 896,124 1,350,872 Cheng Shin Rubber Industry Company, Ltd. 202,575 540,462 Chipbond Technology Corp. (I) 255,000 514,978 CTBC Financial Holding Company, Ltd. 1,998,000 1,352,595 Delta Electronics, Inc. 101,000 524,093 E.Sun Financial Holding Company, Ltd. 727,000 484,844 Ginko International Company, Ltd. 22,000 419,959 Grand Pacific Petrochemical Corp. 519,000 400,871 Hon Hai Precision Industry Company, Ltd. 191,400 484,961 Kaori Heat Treatment Company, Ltd. 293,239 591,983 Kindom Construction Company, Ltd. 314,000 386,486 MediaTek, Inc. 148,000 2,023,071 President Chain Store Corp. 76,000 553,489 Taiwan Cement Corp. 633,000 920,099 Taiwan Semiconductor Manufacturing Company, Ltd. 1,303,089 4,822,634 Teco Electric & Machinery Company, Ltd. 813,000 867,266 Ton Yi Industrial Corp. 650,000 718,859 Vivotek, Inc. (I) 83,000 481,514 United States 0.5% Nexteer Automotive Group, Ltd. (I) 892,000 318,695 Total investments (Cost $49,493,032) † 99.5% Other assets and liabilities, net 0.5% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. See notes to financial statements Annual report | Greater China Opportunities Fund 13 Notes to Schedule of Investments ADR American Depositary Receipts. (I) Non-income producing security. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $49,558,585. Net unrealized appreciation aggregated $16,765,641, of which $17,401,873 related to appreciated investment securities and $636,232 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 10-31-13: Financials 32.6% Information Technology 25.8% Consumer Discretionary 11.7% Industrials 9.4% Energy 5.8% Utilities 4.2% Materials 3.7% Consumer Staples 3.6% Health Care 2.7% Short-Term Investments & Other 0.5% Total 100.0% 14 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $49,493,032) $66,324,226 Foreign currency, at value (Cost $347,275) 347,539 Receivable for investmentssold 280,825 Receivable for fund sharessold 36,114 Dividendsreceivable 4,256 Other receivables and prepaidexpenses 24,804 Totalassets Liabilities Due tocustodian 138,309 Payable for investmentspurchased 70,795 Payable for fund sharesrepurchased 37,560 Payable toaffiliates Accounting and legal servicesfees 2,207 Transfer agentfees 7,871 Investment managementfees 54,696 Other liabilities and accruedexpenses 68,532 Totalliabilities Netassets Net assets consistof Paid-incapital $49,105,452 Undistributed net investmentincome 230,301 Accumulated net realized gain (loss) on investments and foreign currencytransactions 470,515 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 16,831,526 Netassets See notes to financial statements Annual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($46,281,601 ÷ 2,132,414shares) 1 $21.70 Class B ($7,707,989 ÷ 367,578shares) 1 $20.97 Class C ($10,583,536 ÷ 504,842shares) 1 $20.96 Class I ($1,185,576 ÷ 54,605shares) $21.71 Class NAV ($879,092 ÷ 40,043shares) $21.95 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $22.85 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Greater China Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,739,829 Less foreign taxeswithheld (151,435) Total investmentincome Expenses Investment managementfees 681,195 Distribution and servicefees 302,928 Accounting and legal servicesfees 13,763 Transfer agentfees 111,634 Trustees’fees 2,806 State registrationfees 67,639 Printing andpostage 22,601 Professionalfees 39,073 Custodianfees 85,315 Registration and filingfees 36,444 Other 8,469 Totalexpenses Less expensereductions (21,342) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 4,475,566 Foreign currencytransactions (14,691) Change in net unrealized appreciation (depreciation)of Investments 7,825,768 Translation of assets and liabilities in foreigncurrencies 136 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Greater China Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $237,869 $102,257 Net realized gain(loss) 4,460,875 (2,832,765) Change in net unrealized appreciation(depreciation) 7,825,904 7,273,711 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (149,779) (460,788) ClassB — (16,705) ClassC — (19,488) ClassI (8,079) (14,687) ClassNAV (4,274) (11,779) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 65,268,923 78,486,520 End ofyear Undistributed net investmentincome 18 Greater China Opportunities Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.12 0.06 0.14 0.08 0.12 Net realized and unrealized gain (loss) oninvestments 3.65 1.18 (3.41) 2.94 5.63 Total from investmentoperations Lessdistributions From net investmentincome (0.06) (0.15) (0.07) (0.11) (0.03) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $46 $44 $53 $80 $90 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 1.80 1.67 1.73 1.95 Expenses net of feewaivers 1.74 1.80 1.67 1.70 1.95 Expenses net of fee waivers andcredits 1.74 1.80 1.67 1.70 1.92 Net investmentincome 0.60 0.37 0.67 0.45 0.86 Portfolio turnover (%) 93 132 145 71 105 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS B SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.08) (0.08) (0.02) (0.06) 0.01 Net realized and unrealized gain (loss) oninvestments 3.56 1.18 (3.32) 2.87 5.53 Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — — 2 — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $8 $9 $11 $17 $19 Ratios (as a percentage of average net assets): Expenses beforereductions 2.67 2.61 2.46 2.49 2.70 Expenses net of feewaivers 2.67 2.61 2.46 2.45 2.70 Expenses net of fee waivers andcredits 2.67 2.61 2.46 2.45 2.67 Net investment income(loss) (0.39) (0.45) (0.11) (0.31) 0.11 Portfolio turnover (%) 93 132 145 71 105 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Greater China Opportunities Fund 19 CLASS C SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 1 (0.05) (0.07) (0.02) (0.05) 0.01 Net realized and unrealized gain (loss) oninvestments 3.53 1.17 (3.32) 2.86 5.53 Total from investmentoperations Lessdistributions From net investmentincome — (0.03) — — 2 — Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $11 $10 $12 $18 $20 Ratios (as a percentage of average net assets): Expenses beforereductions 2.62 2.61 2.45 2.48 2.71 Expenses net of feewaivers 2.62 2.61 2.45 2.44 2.71 Expenses net of fee waivers andcredits 2.62 2.61 2.45 2.44 2.68 Net investment income(loss) (0.27) (0.43) (0.12) (0.26) 0.10 Portfolio turnover (%) 93 132 145 71 105 1 Based on the average daily sharesoutstanding. 2 Less than $0.005 pershare. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS I SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.17 0.12 0.18 0.01 0.18 Net realized and unrealized gain (loss) oninvestments 3.69 1.20 (3.41) 3.02 5.53 Total from investmentoperations Lessdistributions From net investmentincome (0.11) (0.18) (0.09) (0.13) (0.04) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $2 $3 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 2.79 2.74 2.02 1.83 1.81 Expenses net of fee waivers andcredits 1.31 1.39 1.53 1.57 1.65 Net investmentincome 0.85 0.73 0.87 0.08 1.25 Portfolio turnover (%) 93 132 145 71 105 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 20 Greater China Opportunities Fund | Annual report See notes to financial statements CLASS NAV SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.23 0.15 0.26 0.20 0.24 Net realized and unrealized gain (loss) oninvestments 3.67 1.21 (3.47) 2.96 5.65 Total from investmentoperations Lessdistributions From net investmentincome (0.13) (0.25) (0.14) (0.21) (0.08) Net asset value, end ofperiod Total return (%) 2 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 $1 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.28 1.24 1.14 1.11 1.12 Expenses net of fee waivers andcredits 1.27 1.24 1.14 1.11 1.12 Net investmentincome 1.12 0.87 1.30 1.08 1.63 Portfolio turnover (%) 93 132 145 71 105 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Greater China Opportunities Fund 21 Notes to financial statements Note 1 — Organization John Hancock Greater China Opportunities Fund (the fund) is a series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
